Citation Nr: 1008551	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dental disability 
for compensation purposes.

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran had active duty service from April 1966 to 
February 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2008, a 
statement of the case was issued in June 2008, and a 
substantive appeal was received in July 2008.  

A claim for service connection is also considered a claim for 
VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 
302, 306 (1993).  In dental claims, the RO adjudicates the 
claim for service connection and the VA Medical Center 
adjudicates the claim for outpatient treatment.  As this 
matter stems from an adverse determination by the RO, the 
appeal is limited to the issue of service connection for a 
dental disorder.  Therefore, the claim for service connection 
for a dental disorder for obtaining VA outpatient dental 
treatment is REFERRED to the RO for additional referral to 
the appropriate VA medical facility.  See 38 C.F.R. § 17.161

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's dental disability is not a disorder for which 
service connection can be granted for compensation purposes.


CONCLUSION OF LAW

Service connection for dental disability for compensation 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1712 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

With respect to the issue of entitlement to service 
connection for dental disability, the record shows that in a 
May 2007 VCAA letter, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in May 2007, which was prior to the 
January 2008 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the May 2007 letter gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, private treatment records and a VA 
examination report with addendum.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in May 2007 with an 
August 2007 addendum.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination report with addendum obtained 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of service connection for dental disability. 

Analysis

The Veteran is claiming entitlement to service connection 
for a dental disability, which has been described as 
periodontitis disease.  Specifically, the Veteran is 
claiming that his dental disability is secondary to his 
service-connected diabetes mellitus.  

Service treatment records reflect that the Veteran underwent 
dental treatment.  A February 1969 service examination prior 
to discharge showed that the Veteran was missing teeth 1, 16, 
17 and 32.  The Veteran was categorized as Dental Class 1.

After service, a February 2007 private medical opinion 
stated that in April 2003, osseous surgery was performed on 
teeth 2, 3, 14, 15, 22, 23, 24, 25, 26 and 27 where the 
Veteran had 6-7 mm pockets.  A full-mouth scaling and root 
planing was done on the remaining teeth.  The opinion 
indicated that the Veteran's diabetes was definitely a 
contributing factor to his periodontal disease.  

The Veteran was afforded a VA examination in May 2007.  On 
physical examination, there was no functional impairment due 
to loss of motion and masticatory function loss.  The 
examiner noted that 1, 16, 17, 27 and 32 were missing.  
Range of motion was 50 mm and lateral excursion was 9 mm.  
There was no loss of mandible, maxilla or hard palate.  X-
rays showed moderate horizontal period bone loss.  The 
diagnosis was periodontitis.  There was no loss of teeth due 
to loss of substance of body of maxilla or mandible.  The 
examiner also found that the dental condition was not a 
result of military service.  However, in an August 2007 
addendum, the examiner opined that the Veteran's dental 
disability was at least as likely as not caused by or a 
result of the service-connected diabetes mellitus.  

Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  As such, service connection 
for compensation purposes is not available for a dental 
condition other than one resulting from dental trauma.  

However, while the medical evidence of record does not show 
that the Veteran's dental condition is a result of dental 
trauma in service, the record does indicate that his dental 
disability is secondary to his service-connected diabetes 
mellitus.  The Board notes that missing teeth may be 
compensable for rating purposes under Diagnostic Code 9913 
("loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity").  However, the note 
immediately following this code states, "these ratings apply 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 
9913.  Thus, even though the VA examination indicated that 
the Veteran had moderate horizontal period bone loss, there 
was no loss of substance of body of maxilla or mandible.  In 
other words, the Veteran has not lost his teeth and the 
surrounding bone to such an extent that he cannot be fitted 
with a bridge.  In sum, the Veteran has been diagnosed with 
periodontitis, which is not considered a disability for 
compensation purposes   Therefore, the Veteran does not have 
a service-connected compensable dental disability (Class I 
eligibility).  See 38 C.F.R. § 17.161(a).

The Veteran's representative has argued that the current case 
is analogous to 
a situation where a veteran is seeking service connection for 
substance abuse in that entitlement to service connection for 
substance abuse is generally not allowed by law; however, if 
the substance abuse was acquired as a result of a service-
connected disability, then service-connection is available.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); Allen 
v. Principi, 237 F.3d 1368 (Fed Cir. 2001).  However, this 
argument is misplaced because with respect to dental 
disabilities, there are clear regulations as to under what 
circumstances compensation may be awarded.  Moreover, unlike 
substance abuse, direct service connection for a dental 
disability may be awarded.  In the instant case, even 
assuming that the Veteran's dental disability is secondary to 
his diabetes mellitus, under the applicable regulations and 
diagnostic code, the Veteran does not have a service-
connected compensable dental disability based on current 
examination findings.  

In conclusion, the Board finds that the Veteran has not 
presented any competent evidence that he has a dental 
disorder for which service-connected compensation may be 
granted.  In conclusion, for these reasons, the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply.  38 C.F.R.  § 3.102; see also 
Schoolman v. West, 12 Vet.App. 307, 311 (1999).  Thus, the 
appeal is denied. 


ORDER

Service connection for dental disability for compensation 
purposes is not warranted.  To that extent, the appeal is 
denied. 


REMAND

The present appeal also includes the issue of entitlement to 
service connection for hypertension.  Specifically, the 
Veteran is claiming that his hypertension is secondary to his 
service-connected diabetes mellitus.  The Board notes that 
the Veteran was afforded a VA examination in May 2007.  The 
examiner opined that it was less likely as not that the 
Veteran's hypertension was secondary to diabetes.    However, 
the examiner did not offer an opinion as to whether the 
Veteran's hypertension has been aggravated by his service-
connected diabetes mellitus.  See Allen v. Brown, 7 Vet.App. 
439 (1995).  Under the circumstances, the Board finds that 
another VA examination should be afforded to the Veteran to 
determine whether the Veteran's hypertension is proximately 
due to or aggravated by the Veteran's service-connected 
diabetes mellitus, pursuant to 38 C.F.R. § 3.310.  Further, 
when determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Accordingly, 
the examiner should also offer an opinion as to whether the 
Veteran's hypertension is directly related to service. 

Lastly, the Veteran has not received sufficient notice 
informing him of the information and evidence necessary to 
establish entitlement to service connection under a direct 
theory entitlement pursuant to the VCAA.  Thus, in view of 
the need to return the case for another matter, it seems 
appropriate to direct additional VCAA notice to ensure full 
compliance with VCAA notice requirements with respect to the 
issue on appeal.  See also, Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002); Pelegrini v. Principi 18 Vet App. 
112 (2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the Veteran of the 
evidence necessary to substantiate the 
issue on appeal under a direct service 
connection theory of entitlement. 

2.  The Veteran should be scheduled for 
an appropriate VA examination with regard 
to the hypertension issue.  It is 
imperative that the claims files be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims files and examining 
the Veteran, the examiner should respond 
to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that hypertension is directly related to 
the Veteran's service?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that hypertension is proximately due to, 
or caused by, the Veteran's service-
connected diabetes mellitus?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that hypertension has been aggravated by 
the Veteran's service-connected diabetes 
mellitus?

A rationale should be furnished for all 
opinions expressed. 

4.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the 
above questions have been clearly 
answered and a rationale furnished for 
all opinions.  If not, appropriate action 
should be taken to remedy any such 
deficiencies in the examination report. 

5.  Thereafter, the issue on appeal 
should be readjudicated under both direct 
and secondary (including by aggravation) 
theories.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


